NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                      APR 22 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.   20-10105

               Plaintiff-Appellee,             D.C. No. 4:17-cr-01471-JAS-LAB-1

 v.
                                               MEMORANDUM*
WILMER MARTIN FLORES,

               Defendant-Appellant.


                   Appeal from the United States District Court
                       for the District of Arizona, Tucson
                    James A. Soto, District Judge, Presiding

                            Submitted April 16, 2021**
                             San Francisco, California

Before: R. NELSON and HUNSAKER, Circuit Judges, and JACK***, District
Judge.




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Janis G. Jack, Senior United States District Judge of the
United States District Court for the Southern District of Texas, sitting by
designation.
         Wilmer Flores appeals his jury conviction and sentence for assaulting a

federal officer, C.A., in violation of 18 U.S.C. §§ 111(a) and (b). We affirm.

         Even though Flores failed to object to the magistrate court’s report and

recommendation denying his motion to suppress, we review de novo the legal

conclusions that Flores was not “in custody” for purposes of Miranda and that his

statements were voluntary. See Miranda v. Anchondo, 684 F.3d 844, 848–49 (9th

Cir. 2012); United States v. Brobst, 558 F.3d 982, 995 (9th Cir. 2009); United

States v. Heller, 551 F.3d 1108, 1112 (9th Cir. 2009). We review the district

court’s application of the Sentencing Guidelines to the facts for an abuse of

discretion. United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en

banc).

         1. The district court did not err in denying Flores’s motion to suppress

statements made during his disciplinary hearing. No Miranda warning was due

because the circumstances of the disciplinary hearing—where Flores was free to

leave upon request and was restrained consistent with standard protocol for an

inmate in his housing unit—show that Flores was not “in custody.” See Howes v.

Fields, 565 U.S. 499, 512 (2012); United States v. Hayden, 260 F.3d 1062, 1066

(9th Cir. 2001). Additionally, Flores’s statements were not made involuntarily

because Flores was sufficiently informed of his right not to speak prior to making

his statements. See Oregon v. Elstad, 470 U.S. 298, 318 (1985). And the


                                            2
disciplinary hearing officer’s ability to draw adverse inferences from Flores’s

silence was not itself coercive. See Baxter v. Palmigiano, 425 U.S. 308, 318–20

(1976).

      2. The district court did not err in calculating Flores’s base offense level and

applying five-level and six-level sentence enhancements. First, the district court

did not abuse its discretion in determining that Flores’s conduct constituted

aggravated assault under U.S.S.G. § 2A2.2 involving “serious bodily injury”

because sufficient evidence supported that Flores caused the dislocation of C.A.’s

neurostimulator and that Flores’s conduct caused C.A. “extreme physical pain.”

See U.S.S.G. § 1B1.1 & cmt. n.1(M); Gasca-Ruiz, 852 F.3d at 1170. Evidence

showing serious bodily injury elevated Flores’s conduct to the level of aggravated

assault, justifying the court’s calculation of a base offense level of 14. U.S.S.G. §

2A2.2. Because the assault involved serious bodily injury that required medical

intervention involving hospitalization and surgery, the district court did not abuse

its discretion in applying a five-level enhancement to the base offense level.

U.S.S.G. § 2A2.2(b)(3)(B).

      The district court also did not abuse its discretion in applying the six-level

enhancement because Flores created a “substantial risk of serious bodily injury”

when he assaulted C.A. U.S.S.G. § 3A1.2(c). Commentary provides that

“‘[s]ubstantial risk of serious bodily injury’ includes any more serious injury that


                                          3
was risked, as well as actual serious bodily injury (or more serious injury) if it

occurs.” U.S.S.G. § 3A1.2 cmt. n.4(B). As explained above, evidence supported

that C.A. suffered “serious bodily injury” from Flores’s actions. Thus, because

Flores does not dispute the circumstantial factors required by U.S.S.G. §

3A1.2(c)—namely, that C.A. was a prison official or that Flores was in prison

custody at the time of the offense—the district court did not abuse its discretion in

applying this enhancement.

      AFFIRMED.




                                           4